Citation Nr: 0639776	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  05-05 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

Documentation shows that the veteran served a period of 
military service in the Philippine Commonwealth Army from 
December 1941 to July 1942, and in the Regular Philippine 
Army from May 1945 to May 1946.  He was a Prisoner of War 
(POW) from April to July 1942.   

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The appellant 
claims as the veteran's surviving spouse.

As a procedural matter, the RO denied the appellant's claims 
for entitlement to service connection for cause of death by 
decisions dated in May 1991, February 1994, and February 
2001.  The Board notes, however, that the provisions of 
38 C.F.R. § 3.309(c), which provides presumptions of service 
connection for former POWs, were amended effective October 7, 
2004.  

As noted in Spencer v. Brown, 17 F.3d 368, 372 (1994), when a 
provision of law or regulation creates a new basis of 
entitlement to benefits, an applicant's later claim, 
asserting rights which did not exist at the time of the prior 
claim, is necessarily a different claim.  As the current 
regulations regarding presumptive diseases for POWs, 
particularly those with respect to hypertensive vascular 
disease, were not in effect at the time the appellant filed 
her most recent claim, the Board will consider this as a new 
claim, rather than as an attempt to reopen a previously 
denied claim.


FINDINGS OF FACT

1.  In December 1990, the veteran died at the age of 69.  

2.  An autopsy reflected clinical diagnoses of chronic 
obstructive pulmonary disease (COPD) secondary to chronic 
bronchitis with secondary bacterial infection, bibasilar 
pneumonia, pulmonary tuberculosis (TB), minimal, activity 
undetermined, hypertensive vascular disease, change in 
sensorium due to hypoxic encephalopathy secondary to retained 
secretions and metabolic encephalopathy, and adenocarcinoma, 
prostate.

3.  The veteran was a POW during his period of recognized 
service.  

4.  At the time of the veteran's death, service connection 
had not been established for any service-connected 
disabilities. 

5.  Service medical records are negative for lung or heart 
disease, tuberculosis, encephalopathy, or prostate cancer.

6.  Under the amended POW regulations, the veteran was 
entitled to a lifetime presumption for, among other things, 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease), and their 
complications.

7.  Hypertensive vascular disease is listed as a clinical 
diagnosis on the autopsy report.


CONCLUSION OF LAW

A disability incurred in or aggravated by service, to include 
hypertensive vascular disease, caused or contributed 
substantially or materially to the veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2006).  Further, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2006).  

The regulations provided for a lifetime presumption of 
service connection for a veteran who was a former POW and who 
was detained or interned for not less than thirty days, when 
certain diseases, including beriberi heart disease, among 
others, were manifest to a degree of 10 percent or more at 
any time after discharge or release from active military, 
naval, or air service even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 were also satisfied.  38 
C.F.R. § 3.309(c).  

As noted above, the provisions of 38 C.F.R. § 3.309(c) were 
amended effective October 7, 2004.  Under the amended 
regulations, the veteran was entitled to a lifetime 
presumption for, among other things, atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease), and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia), if manifest to a degree of disability of 10 
percent or more.

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2006).  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (2006).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the veteran died in December 1990 at the 
age of 69.  The death certificate itself refers to the 
autopsy report with respect to the cause of death.  The 
autopsy report lists five clinical diagnoses:  (i) COPD 
secondary to chronic bronchitis with secondary bacterial 
infection, bibasilar pneumonia, (ii) pulmonary TB, minimal, 
activity undetermined, (iii) hypertensive vascular disease, 
(iv) change in sensorium due to hypoxic encephalopathy 
secondary to retained secretions, and metabolic 
encephalopathy, and (v) adenocarcinoma, prostate.

The veteran was not service-connected for any disabilities at 
the time of his death.  At the time of death, COPD, TB, 
pneumonia, and encephalopathy were identified.  However, 
there is no competent evidence of such disease processes 
during service or within an applicable presumptive period.  
Furthermore, there is no competent evidence relating such 
diseases to service.  To the extent that such caused or 
contributed to death, the preponderance of evidence is 
against the claim.

Nonetheless, after a careful review of the record, the Board 
concludes that the evidence supports a finding of entitlement 
to service connection for the cause of the veteran's death.  
Significantly, a November 2004 VA file review and opinion 
acknowledged that the autopsy report revealed segmental 
occlusions of the coronary arteries and diffuse recent 
subendocardial infarctions of the left ventricle and 
atheromatium aorta.  The reviewing physician reflected that 
the findings could have been part of a diffuse 
atherosclerosis and that the recent infarcts could have been 
triggered by hypoxia and hypotension.  

For purposes of this decision, the Board finds that the 
veteran would have been entitled to a POW lifetime 
presumption for hypertensive vascular disease at a rating to 
a degree of 10 percent or more.  Furthermore, there was 
evidence of atherosclerosis.  Therefore, the threshold 
question is whether the veteran's cardiovascular vascular 
disease caused or contributed substantially or materially to 
cause death.

In finding that vascular disease caused or contributed 
substantially or materially to cause death, the Board accepts 
that there was involvement of a vital organ.  Under the 
provisions of 38 C.F.R. § 3.312(c)(3), service-connected 
diseases involving active processes affecting vital organs, 
in this case the heart in the form of hypertensive vascular 
disease, should receive careful consideration as a 
contributory cause of death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be presumed.  

An active myocardial infarction warrants a 100 percent 
disabling rating under DC 7006 and the veteran's autopsy 
report reflected evidence of coronary artery occlusions and 
subendocardial infarctions.  Clearly, the vents had been 
recent, as noted in the VA opinion.  Myocardial infarction is 
a presumptive disease for POW's under the regulatory 
amendment.  Therefore, the Board finds that vascular disease 
caused or substantially/materially led to the his death.  
Under the presumptive service connection provisions discussed 
above, entitlement to service connection for the cause of the 
veteran's death is warranted.

The Board is fully aware that the examiner posited possible 
explanations for the infarctions.  However, once service 
connection is established, subsequent manifestations of the 
same process are included unless clearly due to intercurrent 
cause.  38 C.F.R. § 3.303.  The examiner's statements are not 
of such strength as to rise to the level of clearly due to 
intercurrent cause.  Rather, he raises multiple theories, but 
does not clearly, rule out other causes including 
atherosclerotic heart disease or vascular disease.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The appellant was notified of the 
VCAA as it applies to her present appeal by correspondence 
dated in May 2005.

In any event, inasmuch as the Board is allowing the claim, 
the appellant will not be prejudiced by the Board's decision 
even if the notice and duty to assist provisions contained in 
the law have not been completely satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, no further action 
is necessary under the mandate of the VCAA.




ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


